         Case 1:18-cv-12070-DJC Document 42 Filed 06/14/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                             )
AMERICAN WATERWAYS                           )
OPERATORS,                                   )
                                             )
       Plaintiff,                            )
                                             )      No. 18-cv-12070-DJC
               v.                            )
                                             )
UNITED STATES COAST GUARD,                   )
                                             )
       Defendant.                            )
                                             )

  DEFENDANT’S NOTICE OF NON-OPPOSITION TO THE COMMONWEALTH OF
   MASSACHUSETTS MOTION FOR LEAVE TO INTERVENE AS A DEFENDANT

       Defendant United States Coast Guard hereby responds to the Commonwealth of

Massachusetts Motion for Leave to Intervene as a Defendant, D. 38. Prospective Intervenor the

Commonwealth of Massachusetts represents that it seeks simply “to file an opposition to AWO’s

motion for summary judgment without the need to reschedule [the Court’s August 28] hearing or

delay the resolution of this action on the merits.” Mem. of Law in Supp. of the Commonwealth

of Mass. Mot. for Leave to Intervene as a Def., D. 39, at 1. Based on the understanding that

intervention will not delay the expeditious resolution of this case, Defendant does not oppose the

Commonwealth’s motion.
         Case 1:18-cv-12070-DJC Document 42 Filed 06/14/19 Page 2 of 3



DATE: June 14, 2019           Respectfully submitted,

                              JEAN E. WILLIAMS
                              Deputy Assistant Attorney General
                              Environment and Natural Resources Division


                               /s/ Michael S. Sawyer
                              LUTHER L. HAJEK
                              Trial Attorney, Natural Resources Section
                              United States Department of Justice
                              Environment & Natural Resources Division
                              999 18th St., South Terrace, Suite 370
                              Denver, CO 80202
                              Telephone: 303-844-1376
                              Facsimile: 303-844-1350
                              E-mail: luke.hajek@usdoj.gov

                              MICHAEL S. SAWYER
                              Trial Attorney, Natural Resources Section
                              United States Department of Justice
                              Environment & Natural Resources Division
                              601 D St. NW
                              Washington, DC 20004
                              Telephone: 202-514-5273
                              E-mail: michael.sawyer@usdoj.gov

                              ANDREW E. LELLING
                              United States Attorney

                              Michael Sady (BBO #552934)
                              Assistant U.S. Attorney
                              U.S. Attorney’s Office
                              1 Courthouse Way, Suite 9200
                              Boston, MA 02210
                              (617) 748-3100
                              E-mail: Michael.Sady@usdoj.gov

                              Counsel for Defendant

OF COUNSEL:

Brian Judge
Heather Kennealy
United States Coast Guard



                                        2
          Case 1:18-cv-12070-DJC Document 42 Filed 06/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2019, I filed a true and correct copy of the foregoing

document with the Court’s CM/ECF system, which will generate a Notice of Filing to the

attorneys of record.

                                                     /s/ Michael S. Sawyer
                                                     MICHAEL S. SAWYER
                                                     Trial Attorney, Natural Resources Section
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     601 D St. NW
                                                     Washington, DC 20004
                                                     Telephone: 202-514-5273
                                                     E-mail: michael.sawyer@usdoj.gov




                                                 3
